Exhibit 10.2







PROMISSORY NOTE







$19,000.00

May 26, 2009







THE UNDERSIGNED promises to pay to the order of Ray Smith at P.O. Box 2363,
Pasadena, CA 91102, or at such other place as the holder hereof may designate in
writing, the sum of Nineteen Thousand dollars ($19,000.00), with interest
thereon at the rate of 10% per annum from the date hereof.  Principal and
interest shall be due and payable upon demand.




Prepayment of this note may be made at any time without penalty.

  

In the event of commencement of suit to enforce payment of this note, the
undersigned agrees to pay such additional sum as attorney's fees as the court
may adjudge reasonable.




Trycera Financial, Inc.







By:  /s/ Ronald N. Vance             

        Ronald N. Vance, Chairman



